Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are pending in the Claim Set filed 4/13/2020.
Applicant's election with traverse of Group II: claims 6-24 in the reply filed on 6/23/2022 is acknowledged. The traversal is on the grounds that Lux does not disclose or teach nanoparticles on which the active substances are bonded by physisorption. Applicant’s arguments have been fully considered but they are not persuasive, because the preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, i.e., physisorption of an active substance, wherein the body of the claim does not depend on the preamble for completeness, See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v, Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Furthermore, when the patentee uses the preamble only to state a purpose or intended use of the invention, the preamble is not a claim limitation, See MPEP 2111.02. Further, to promote compact prosecution herein the species election is withdrawn. Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/23/2022.
Herein, claims 6-24 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/13/2020 and 7/13/2020 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 6-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites:
A nanovector for the delivery of active substances in human beings comprising a nanoparticle on the surface of which the active substances are bonded by physisorption, characterized in that said nanoparticle is chosen from the polysiloxane-based nanoparticles with a mean diameter of less than 10 nm, preferably less than 5 nm, and the active substances are chosen from organic molecules which have a molar mass of between 2% and 40% of the total mass of said nanoparticle, preferably between 5% and 25% of the total mass of said nanoparticle.

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The broad genus subject matter:
polysiloxane-based nanoparticles as recited in claim 6 would encompass a vast array of nanoparticles comprising a limitless variation of structurally features comprising differing physical properties wherein each of these varied polysiloxane-based nanoparticles thereof comprise surfaces of which active substances are bonded by physisorption.
If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus) See MPEP § 2163. Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company, 598 F.3d 1336 (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the Specification, including original claim language, demonstrates that the Applicant has invented species sufficient to support a claim to a genus. Further, the problem is especially critical with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, as here: intended use of a surface of the polysiloxane-based nanoparticles for physisorption of active substances to provide a nanovector for the delivery of active substances in human beings.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a nanovector for the delivery of active substances in human beings comprising a nanoparticle on the surface of which the active substances are bonded by physisorption would provide a scope of invention comprising a broad genus of varied polysiloxane-based nanoparticles wherein the possible structural differences would be limitless.
The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.” While the court recognizes that, in claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass, it is also recognized that for a broad generic claim, the Specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that Applicant was in possession of the claimed invention, as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)). 
Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. "Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP §2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP §2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. 
The factors considered in the Written Description requirement are: (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have not been considered, a sufficient amount for a prima facie case are discussed below. 
Regarding (1) Level of skill and knowledge in the art: The level of skill and knowledge in the art is high, generally that of an artisan, e.g., PhD chemist skilled in polymer chemistry. structure; 
Regarding (2-5) Physical and/or chemical properties; functional characteristics: The Specification exemplifies nanoparticles as follows: a nanovector comprising polysiloxane-based nanoparticles characterized in the nanoparticle has a mean diameter of less than 10 nm, wherein the nanoparticle has the formula (I) as recited in claim 9: Gd5-20Si20-100C150-600N25-150O100-500Hx, and polysiloxane-based nanoparticles further comprise chelating agents; however, Instant Claim 6 encompasses polysiloxane-based nanoparticles without further structural limitations. Thus, based on the foregoing, it is evident that the genus of nanovectors embraced by the claim 6 is extremely broad, whereas the Specification appears to identify only select few of structurally distinct nanoparticles having a variety of grafted chelating groups.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of any multi-arm polyethylene glycol terminated with a thiol and any multi-arm polyethylene glycol terminated with a maleimide of instant claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. The remaining claims are rejected at least for the reason that they are dependent on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites (in part): 
A nanovector for the delivery of active substances in human beings comprising a nanoparticle on the surface of which the active substances are bonded by physisorption, characterized in that said nanoparticle is chosen from the polysiloxane-based nanoparticles with a mean diameter of less than 10 nm.
Regarding the phrase: ‘the polysiloxane-based nanoparticles’
There is insufficient antecedent basis for this limitation in the claim, because the phrase: ‘the polysiloxane-based nanoparticles’, has not been previously recited in claim 6.
The remaining claims are rejected as depending from a rejected claim

Further, the phrase: ‘the polysiloxane-based nanoparticles with a mean diameter of less than 10 nm is unclear.
Does ‘the polysiloxane-based nanoparticles with a mean diameter of less than 10 nm.’ refer to known polysiloxane-based nanoparticles; or, does it broadly refer to any polysiloxane-based nanoparticle with a mean diameter of less than 10 nm. Clarification is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6-9, 12, 13, 18, 22 and 24, the term ‘preferably’ renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Regarding claim 11, the phrase ‘for example’ renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Regarding claim 17, the phrase ‘in particular’ renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
If stated in the claims, examples and preferences can lead to confusion over the intended scope of a claim. The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds”. See MPEP § 2173.05(d).
The remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lux (a) et al (US20130195766) [Lux] in view of Le Duc (Advantages of gadolinium based ultrasmall nanoparticles vs molecular gadolinium chelates for radiotherapy guided by MRI for glioma treatment, Cancer Nanotaechnolgy, p. 1, 2014, cited in IDS filed 4/13/2020) [Le Duc] and Zhang et al (A surface-grafted ligand functionalization strategy for coordinate binding of doxorubicin at surface of PEGylated me so porous silica nanoparticles: Toward pH-responsive drug delivery, Colloids and Surfaces B: Biointerfaces, p.18, 2017, cited in IDS filed 4/13/2020) [Zhang].
Regarding claims 6-24,
Lux teaches polyorganosiloxane (POS) nanoparticles with a diameter between 1-20 nm., each comprise a polyorganosiloxane (POS) matrix comprising gadolinium cations (e.g., Gd3+) and a chelating graft. e.g., DTPABA, covalently bound to the POS matrix and present in sufficient amount to complex all of the gadolinium cations and uses thereof including therapy comprising complexed active ingredients: PAl or PA2 (PA = pharmaceutical active) (Abstract; [0046-0053]; [0142-0151]; [0225-0226]; See entire document). Thus, Lux teaches the nanoparticles have a diameter between 1 and 20 nm (optionally 1-10 nm in [0119] and claim 12), which overlaps with the claimed nanoparticle diameter. Where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Lux teaches that the chelating graft C1 is DTPABA (diethylenetriaminepentaacetic acid bisanhydride) (DTPABA is recited in claim 10), wherein, for instance, DTPABA is bound to the POS matrix by an -Si-C- covalent bond, and/or further comprises another functionalizing graft Gf* bound to the POS matrix including a hydrophilic compound and/or a compound having an active ingredient (PA), and/or a targeting compound comprising particular access to tumors and/or from a luminescent compound (fluorescein) (Abstract; [0046-0059]; [0075-0110]; [0140-0143]). Lux teaches that this provides in possible therapeutic uses as radiosensitizing agents in combination with radiotherapies, neutron therapies, as radioactive agents for treatments in curietherapy, as agents for PDT (photodynamic therapy) or as agents for vectorization of molecules with a therapeutic effect [0143]. Lux teaches obtaining a high level of chelating agents grafted on and within the polysiloxane matrix and of obtaining a high ratio of Cl to silicon, advantageously greater than or equal to 1; 5; 10; 20; 30; 40; 50% by weight [0127]. Moreover, Lux teaches the active ingredient PAl or PA2 (e.g., included in a functionalizing graft or complexed by chelating agent comprises therapeutic molecules, magnetic compounds,
radioactive compounds [0226-0228].
	In particular, Luc teaches polyorganosiloxane nanoparticles characterized by the following formula:
[C1]a[R]bSi[O]c[OH]d[Mn+e][Dm+]f(Gf*]g
as described in paragraph [0153] of Lux (US2013019576), of which appears to overlap with the nanoparticle having the general formula (I) as claimed in instant claim 9 and/or at least makes obvious the claimed nanoparticles, absence evidence to the contrary. Furthermore, it would have been well within the purview of one of ordinary skill in art to optimize the amount the concentration of a metal ion (e.g., Gd3+), for instance, about 10-200 nM in solution, to achieve a desired goal in view of Lux teaching that the metal cations are inserted in the POS particles by complexing with chelating molecules (e.g., DTPABA) of which are stable and reliable for biological applications, wherein the concentration of free ions (e.g., Gd3+) is controlled and kept below the critical toxicity thresholds [0150], wherein DTPABA (recited in claim 10) and would comprise a molar mass of 2-40% of nanoparticle. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Furthermore, Lux teaches chelating agents comprise DOTA, DTPA, EDTA, EGTA, BAPTA, NOTA and DTPABA and mixture thereof ([0208-0211], all of which are recited in claim 10). Furthermore, Duc teaches DOTAGA provides similar chelation properties as DOTA, wherein DOATA is taught by Lux, thus, it would have been obvious to use DOTAGA as one of the chelating agents in polyorganosiloxane (POS) nanoparticles as taught by Lux (as discussed below).
Regarding the preamble: A nanovector for the delivery of active substances in human beings comprising a nanoparticle on the surface of which the active substances are bonded by physisorption comprising varied active substances. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v, Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02 II). Moreover, the recitation of the intended use, i.e., the surface of which the active substances are bonded by physisorption, of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation." Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) See MPEP 2111.02. Accordingly, for the delivery of active substances in human beings comprising a nanoparticle on the surface of which the active substances are bonded by physisorption of an active substance is an intended use of the nanovector and does not hold patentable, as instantly claimed. Furthermore, the nanovector comprising the polysiloxane-based nanoparticles with a diameter between 1-20 nm., each comprise a polyorganosiloxane (POS) matrix comprising gadolinium cations (e.g., Gd3+) and a chelating graft. e.g., DTPABA, covalently bound to the POS matrix and present in sufficient amount to complex all of the gadolinium cations and uses thereof including therapy comprising complexed active ingredients is indistinguishable from the claimed nanovector, thus, it would necessarily follow that the polysiloxane-based nanoparticles as taught by Lux would comprise a portion of a surface of which an active substance is bonded by physisorption. Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Further, Lux teaches an injectable liquid comprising the polyorganosiloxane (POS) nanoparticles ([0069]; claims 15-19). Lux teaches the nanoparticles can be surface-functionalized by biological targeting compounds, for preferential access to certain zones of interest in the body, particularly zones with tumors (cancer). In this way the agent carried by these nanoparticles is concentrated in the zone of interest without requiring a large increase in the quantities injected [0141]. Lux teaches a therapeutic composition comprising nanoparticles as defined above and/or obtained by the method described above and/or the aforementioned suspension and/or prepared from the solid material defined above, for the treatment of cancers or neurodegenerative diseases [0251]. Thus, it would have been obvious to use (target) an anti-cancer substance, e.g., doxorubicin, for treatment of cancer. 
	Lux differs from the claims in that the documents does not teach that the nanovector comprises a DOTAGA chelating agent (concentration thereof) or an anti-cancer substance.
However, Le Duc and Zhang, as a whole, cures the deficiencies. 
Le Duc teaches advantages of gadolinium based ultrasmall nanoparticles vs molecular gadolinium chelates for radiotherapy guided by MRI for glioma treatment (i.e., treatment of cancer) comprising AGuIX nanoparticles formed of a polysiloxane network surrounded by gadolinium chelates that is provided as an injectable solution, i.e., drug injection, wherein Gd3+ is presence in a concentration of 100 mM (Abstract; pages 4-5; See entire document), which overlaps with the claimed concentration of gadolinium in claims 21-24. Where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Further, Le Duc explicitly teaches DOTAGA provides chelation properties similar to DOTA (p.2, bottom); p.3 (top); p.4 (grafting), wherein the two types of nanoparticles have very similar physico-chemical properties, wherein the additional arm on DOTAGA is used to form an amide bond for chelating gadolinium ions. Thus, since DOTA is taught by Lux, it would have been obvious to use DOTAGA as a chelating agent in polyorganosiloxane (POS) nanoparticles as taught by Lux having a reasonable expectation of success.
Zhang teaches surface functionalization of mesoporous silica nanoparticles (MSNs) comprising the release of doxorubicin thereof (i.e., anti-cancer substance) (Abstract; See entire document). Thus, it would have been obvious to target (use) doxorubicin (anti-cancer substance) for treatment of cancer in the nanoparticles as taught by Lux since Lux teaches a therapeutic composition comprising polyorganosiloxane nanoparticles for the treatment of cancers or neurodegenerative diseases [0251].
Further, claims 17-20 are directed to the use of the nanovector as claimed in claim 6, however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim, as is the case herein in view of the cited prior art. Further, Duc teaches grafting DOTAGA onto the nanoparticles comprising gadolinium ions (page 4), which reads on claim 12. Furthermore, claim 24 is a product-by-process claim which is a product claim. Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nanovector as taught by Lux in accordance with the teaching of Duc to provide an injectable pharmaceutical solution comprising the nanovector to provide an improved method of delivering the nanovector to a subject in need thereof.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Lux Le Duc and Zhang, as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626